Citation Nr: 1310292	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  10-10 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disability, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from November 1963 to November 1965.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

In April 2012, the Veteran testified at a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the claims folder.  Unfortunately, the judge who conducted that hearing has since left the Board.  In February 2013, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response has been received from the Veteran. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he was exposed to asbestos during service.  His service personnel records show that he was stationed on the U.S.S. Cimarron from March 1964-October 1965 where he served as a boatswain's mate in September 1964 and then as a yeoman as of February 1965.  In his substantive appeal, the Veteran acknowledged that he was a yeoman typist for approximately the final eight months of his enlistment, but explained that prior to that he was a deck hand, which he explained required cleaning the deck and fuel storage areas of the ship, areas that he described as being laden with asbestos insulation.  He stated that they ate, worked and slept in and around asbestos daily.  He added that several contractors came in and removed the asbestos insulation, while he was on the ship, and he believes asbestos fibers were in the air.

While asbestos exposure is not specifically shown by the Veteran's personnel records, the Board is of the opinion that he was in fact exposed to asbestos while in the navy as he reported.  However, asbestos exposure alone is not considered to be a disability for VA purposes; rather, such exposure must cause an asbestos exposure related disease, such as asbestosis.  In this case, the evidence of record is unclear as to whether the Veteran has an asbestos exposure related disease, and a remand is therefore necessitated.

The evidence clearly shows that the Veteran has COPD, which has been conclusively linked to his smoking history.  However, what is unclear is whether in addition to COPD the Veteran also has pulmonary fibrosis, or other asbestos exposure related disease, as a result of his in-service asbestos exposure.

Several medical opinions are of record as well as the reports from a variety of radiological images.

In April 2010, Dr. Kumar noted that the Veteran's chest x-ray from June 2003 and July 2004 were thought to be normal, but a chest x-ray on November 2004 demonstrated prominent and new bilateral interstitial infiltrates.  Dr. Kumar also noted that the Veteran's ex-wife had died of mesothelioma but had never smoked and was not aware of any asbestos exposure.  A chest x-ray showed a new density in the upper lateral aspect of the right chest which appeared to be pleural based.  A CT was recommended.  Dr. Kumar wrote that the Veteran had COPD and pulmonary fibrosis.  With regard to the pulmonary fibrosis, Dr. Kumar wrote that he had read the Veteran's service medical record and stated that there appeared to be a possibility that with his previous asbestos exposure he could have asbestosis.  He allowed that the Veteran did not have any pleural plaques on his CT scans, but explained that this did not rule out asbestos exposure.  Dr. Kumar noted that in November 2004, the Veteran's CT scan already showed a fair bit of pulmonary fibrosis at that time.  He stated that if this was simple usual interstitial pneumonitis or idiopathic pulmonary fibrosis, he would have suspected progression of the Veteran's disease over the 5.5 years since they had seen him in the hospital.  He concluded that there was a possible link between the Veteran's asbestos exposure and his pulmonary fibrosis.

In July 2010, Dr. Chesnut wrote that the Veteran's loss of lung function was multi-factorial, including smoking related lung disease, fibrosis from a biopsy-proven episode of Diffuse Alveolar Damage in 2004, and possible asbestosis.  She stated that the Veteran had lung damage (specifically pulmonary fibrosis) of the approximate age and type which agrees with the Veteran's claim of asbestos exposure, that occurred, more likely than not, while on active duty in the military.  He also had a potentially cancerous mass in his lung.

In August 2011, the Veteran underwent a VA examination at which it was noted that he had a smoking history of approximately two packs per day for 30 years.  After a physical examination and a review of the claims file, the examiner found that the Veteran had COPD secondary to his long smoking history.  The examiner noted that the CT in July 2010 showed no indication of any asbestosis or asbestos exposure related lung disease.

What is unclear is that a CT scan in November 2004 suggested the presence of pulmonary fibrosis, whereas a CT scan in 2010, while abnormal, did not mention any pulmonary fibrosis or other asbestos exposure related problems.  

Given the uncertain radiologic picture, and the conflicting medical opinions, the Board concludes that additional imaging should be obtained and reviewed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from August 2010 to the present.

2.  Then, schedule the Veteran for a CT scan, and any other imaging necessary to assess whether he has an asbestos exposure related disability.

3.  The results of the CT scan should then be forwarded, along with the Veteran's complete claims file, to a VA examiner with familiarity with asbestos exposure related diseases.  If an examination is necessary to answer the Board's questions, one should be scheduled.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a lung disease that is secondary to his conceded asbestos exposure during his two years of service in the Navy.  A complete rationale should be provided for any opinion expressed, meaning the examiner should explain why he or she reached the conclusion provided.
 
In so doing, the examiner should indicate whether the Veteran has pulmonary fibrosis, pleural plaques, or asbestosis.  If pulmonary fibrosis is diagnosed, the examiner should clarify if it is the type of pulmonary fibrosis which is associated with, or known to be caused by, asbestos exposure.

In providing this opinion, the examiner should consider, specifically address, and reconcile the following evidence:

a)  the August 2011 VA examination, which found no asbestos exposure related disease, and which attributed the entirety of the Veteran's lung impairment to his smoking history;

b)  the April 2010 statement from Dr. Kumar and the July 2010 statement from Dr. Chesnut which both suggested that the Veteran had a disease as a result of his in-service asbestos exposure (to include pulmonary fibrosis and/or asbestosis); and

c)  the 2004 CT scan, which suggested the presence of pulmonary fibrosis, the July 2010 CT scan, which failed to mention any pulmonary fibrosis or other asbestos exposure related symptoms, and the multiple x-rays which are of record.

4.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

